Exhibit 10.1

 

[g101241kui001.jpg]

 

KeyBank Real Estate Capital

Institutional Real Estate Group

127 Public Square

Cleveland, OH  44114

 

April 14, 2015

 

Mrs. Kimberly Sheehy

Chief Financial Officer

CyrusOne

1649 W. Frankford Road

Carrollton, TX 75007

 

Re:          Senior Unsecured Bridge Loan (the “Facility”) for CyrusOne LP (the
“Borrower”).

 

Mrs. Sheehy:

 

KeyBank National Association (“KeyBank”) is pleased to inform the Borrower of
KeyBank’s agreement to be the sole and exclusive administrative agent (in such
capacity, the “Agent”) for the Facility (as defined below) to the Borrower as
described in this Commitment Letter herein dated April 14, 2015 (this
“Commitment Letter”), the Term Sheet dated April 14, 2015 attached hereto (the
“Term Sheet”), the Mandate Letter April 14, 2015 attached hereto (the “Mandate
Letter”) and the Fee Letter dated April 14, 2015 (the “Fee Letter”); this
Commitment Letter, the Term Sheet, the Mandate Letter and the Fee Letter are
hereinafter collectively referred to as the Mandate Documents) in connection
with the Acquisition as described below.  In connection with the forgoing,
subject only to the conditions set forth in this Commitment Letter and the
section entitled “Conditions Precedent to Funding” contained in the Term Sheet
attached hereto, KeyBank is further pleased to advise you of its commitment to
lend to the Borrower $300,000,000 of a $300,000,000 bridge loan facility (the
“Facility”).  KeyBanc Capital Markets (“KeyBanc”) will act as the Lead Arranger
for the Facility (KeyBank in such capacity, the “Lead Arranger”).

 

The Borrower has informed us that the Borrower intends to acquire (the
“Acquisition”) 100% of the outstanding equity interest of the Target.  The
Acquisition of the Target may be effected pursuant to a merger of the Target
with a wholly-owned subsidiary of the Borrower, with the Target being the
surviving entity (although alternative acquisitions structures are being
considered by the Borrower).  In addition to financing the Acquisition, the
proceeds of the Facility will be used to pay costs and expenses incurred in
connection with the closing of the Acquisition, the Facility and related
transactions.

 

Capitalized terms not defined herein shall have the meaning given such terms in
the Mandate Letter or the Term Sheet, as applicable.

 

Prior to and after the execution of Loan Documents (as defined below) for the
Facility, KeyBank reserves the right to syndicate all or a portion of the
Facility to one or more financial institutions and institutional lenders that
will become parties to the Loan Documents, as Lenders, subject to the terms of
the Loan Documents.  Upon the acceptance by KeyBank or KeyBanc of a commitment
for the Facility from a lender approved by you (such approval not to be
unreasonably withheld or delayed) and the funding of such approved lender’s
commitment, KeyBank shall be released from a corresponding amount of its
Commitment for the Facility.

 

Until the closing date of the Facility, KeyBank’s commitment hereunder is also
subject to the following conditions precedent:  (a) satisfaction of each of the
conditions set forth in the section entitled “Conditions Precedent to Funding”
set forth in the Term Sheet; (b) the negotiation, execution, and delivery of
customary definitive

 

--------------------------------------------------------------------------------


 

documentation with respect to the Facility based on documentation relating to
the credit facility evidenced by the Existing Credit Agreement and consistent
with the terms and conditions of this Commitment Letter, with such changes as
are described in the Term Sheet and otherwise satisfactory to Borrower, the
Agent, and their respective counsel (the “Loan Documents”); and (c) the payment
of fees and expenses and other amounts due and payable on or prior to the
Closing Date as provided in the Mandate Documents (which fees and expenses shall
have been invoiced at least two business days prior to being due and payable and
which amounts may be offset against proceeds of the Facility).

 

Notwithstanding anything in this Commitment Letter or the other Mandate
Documents or any other letter agreement or other undertaking concerning the
financing of the Acquisition to the contrary, (i) the only representations and
warranties which shall be a condition to availability and funding of the
Facility on the Closing Date shall be (A) such of the representations made by
the Target or its affiliates in the Acquisition Agreement that are material to
the interests of the Lenders, but only to the extent that you have the right to
terminate your obligations under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement (the “Acquisition
Agreement Representations”), (B) the Specified Representations (as defined
below) and (C) such other representations and warranties which would otherwise
need to be true and correct in all material respects pursuant to the Existing
Credit Agreement in order to satisfy the requirements for a funding thereunder
and (ii) the terms of the Loan Documents shall be in a form such that they do
not impair availability of the Facility on the Closing Date if the conditions
expressly set forth in clauses (b) and (c) in the paragraph immediately above
and the conditions contained in the section entitled “Conditions Precedent to
Funding” in the Term Sheet are satisfied.  For purposes hereof, “Specified
Representations” means the representations and warranties made by the Borrower
and each Guarantor in the Loan Documents as to corporate status, corporate power
and authority to enter into the Loan Documents; the due authorization,
execution, delivery and enforceability of the Loan Documents; the Loan Documents
not conflicting with charter documents of the Company and each Guarantor or law;
solvency as of the Closing Date of the Borrower and the Guarantors on a
consolidated basis; Federal Reserve margin regulations; use of proceeds of the
Facility not violating anti-money laundering, anti-terrorism and anti-bribery
laws, the Patriot Act or OFAC; and the Investment Company Act.  This paragraph,
and the provisions herein, shall be referred to as the “Certain Funds
Provisions”.

 

Neither this offer nor the undertaking and commitment contained herein may be
disclosed to or relied upon by any other person or entity other than your
members, accountants, attorneys and other advisors, without the prior written
consent of the Agent and KeyBanc or as required by law, court order or the
rules of the New York Stock Exchange, except that following your acceptance
hereof you may make public disclosure hereof in the form pre-approved by KeyBank
and KeyBanc.  Notwithstanding the foregoing, the Borrower may disclose this
Commitment Letter and the other Mandate Documents (other than the Fee Letter) to
the Target and its officers, directors, employees, affiliates, independent
auditors, legal counsel and other advisors (collectively, the “Target Parties”)
on a confidential basis in connection with the Acquisition and the other
transactions contemplated thereby; provided, however, that no Target Party shall
thereby be deemed to be a third party beneficiary of this Mandate Letter or any
other Mandate Document or have any right to rely or be justified in relying upon
the commitment or any of the other undertakings or agreements of any Credit
Party contained herein or therein.

 

By your signature below, you agree that the indemnity included in the Mandate
Letter (subject to the exceptions set forth therein) shall include matters
arising from this Commitment Letter as well as those arising from the Mandate
Letter.

 

Neither KeyBank nor KeyBanc shall be required to pay any brokerage fees or
commissions arising from the issuance of this Commitment Letter or the Facility
and you and Borrower agree to defend, indemnify and hold KeyBank and KeyBanc
harmless from and against any and all cost, claim, liability, damage or expense
(including but not limited to reasonable attorneys’ fees) in connection
therewith; provided, however, that KeyBank and KeyBanc will be solely
responsible for the fees or commissions of any brokers, finders or originators
with whom KeyBank or KeyBanc shall have entered into a written agreement
pursuant to which KeyBank or KeyBanc shall have agreed to pay a fee or

 

2

--------------------------------------------------------------------------------


 

commission in connection with the issuance of this Commitment Letter or the
Facility.

 

The identity of the Borrower, the Guarantors (as defined in the Term Sheet) and
the members, owners, partners, officers and managers of such entities is of
material importance to KeyBank and KeyBanc and this commitment shall not be
assigned by Borrower without the prior written consent of KeyBank and KeyBanc. 
Neither KeyBank nor KeyBanc shall have any obligation hereunder to any third
party.

 

No statements, agreements or representations, oral or written, which may have
been made prior to the date hereof either by KeyBank or KeyBanc, or by any
employee, agent, attorney or broker acting on such person’s behalf, with respect
to this commitment or the Facility, shall be of any force or effect, except to
the extent stated in this Commitment Letter or in the other Mandate Documents,
and all prior agreements and representations in respect of this commitment and
the Facility are merged herein so that this Commitment Letter (including the
other Mandate Documents) shall contain the entire agreement with respect to the
Facility.  This Commitment Letter and its interpretation and enforceability
shall be governed and construed under the laws of the State of New York.  The
provisions of this Commitment Letter may not be changed except by written
agreement signed by you, KeyBank and KeyBanc, except that KeyBank reserves the
right to waive, in whole or in part, any of the terms or conditions herein which
are for KeyBank’s benefit (including but not limited to the right to extend any
outside date for the closing of the Facility), but no such waiver shall be
effective unless in writing signed by KeyBank.

 

Subject to the following sentence, you acknowledge that KeyBank and KeyBanc may
share any information delivered or made available by you to it with potential
lenders and participants in and assignees of the Facility.  KeyBank and KeyBanc
will treat as confidential all confidential information provided to us by or on
behalf of you hereunder or under any other Mandate Document, provided that
nothing herein shall prevent us from disclosing any such information (i) as may
be required by law, or compelled in a judicial or administrative proceeding or
requested by a governmental authority, (ii) to the extent that such information
becomes publicly available other than by reason of disclosure by us in violation
of this paragraph, (iii) to our officers, directors, employees, affiliates,
independent auditors, legal counsel and other advisors and service providers on
a confidential basis, and (iv) to actual or potential lenders or participants in
the Facility who agree to be bound by the terms of this paragraph or
substantially similar confidentiality provisions, provided that our
confidentiality obligations under this sentence shall terminate on the Closing
Date.

 

In no event shall KeyBank be liable to you or Borrower for any damages caused or
alleged to be caused by the failure of any lender other than KeyBank to fund its
proportionate share of the Facility.  Furthermore, in no event shall KeyBank be
liable to you or Borrower for punitive damages, exemplary damages or
consequential damages, including, without limitation lost profits, as a result
of or in connection with KeyBank or any other lender failing or refusing to fund
the Facility, or for a breach of any nature by KeyBank or any other lender of
its obligations under or in connection with this Commitment Letter or the
Facility prior to or simultaneous with the funding of the Facility, and you and
Borrower waive all claims for punitive damages, exemplary damages and
consequential damages in connection with KeyBank or any other lender failing or
refusing to fund the Facility or any portion thereof, and in connection with any
and all breaches on the part of KeyBank or any or all lenders that may occur
prior to or simultaneous with the funding of the Facility.  You, Borrower,
KeyBank and KeyBanc hereby irrevocably waives any and all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Commitment Letter, the other Mandate Documents, the transactions contemplated
hereby and thereby or the actions of KeyBank or KeyBanc in the negotiation,
performance or enforcement hereof.

 

This commitment will expire on the earlier to occur of (a) 5:00 p.m. (Eastern
Time) on July 31, 2015, unless prior to such date the Loan Documents have been
negotiated, executed and delivered by all parties and the Borrower has satisfied
all conditions precedent herein, in the other Mandate Documents and to be
specified in the Loan Documents to the funding of the Facility and (b) the date
of any termination of the merger agreement relating to the Acquisition. 
Notwithstanding anything contained herein or in any other Mandate Document to
the contrary, (a) the commitment

 

3

--------------------------------------------------------------------------------


 

will be reduced by the amount of net cash proceeds raised and received by the
Borrower, after the date hereof, under the accordion to the Existing Credit
Agreement and all net cash proceeds received by REIT, Borrower and/or any of
their respective subsidiaries from any subsequent debt or equity offering that
occurs after the execution and delivery of the Mandate Documents by the
Borrower, but prior to the Closing Date, provided that the foregoing shall not
apply to any revolving credit indebtedness incurred under the Existing Credit
Agreement (other than increases in the total commitment under the Existing
Credit Agreement) or, in the ordinary course of business, capital leases or
purchase money financing and (b) without limiting KeyBank’s commitment
hereunder, any portion of the Facility not funded in connection with the closing
of the Acquisition shall be terminated upon such closing.

 

The provisions set forth in this Commitment Letter relating to the
indemnification for expenses and other matters shall survive any closing of the
Facility or termination of this Commitment Letter until such terms are fully
satisfied and all sums due thereunder are fully paid.

 

The proposal set forth herein shall be considered withdrawn if for any reason
you fail to return to KeyBank by 5:00 P.M. (Eastern time) on May 15, 2015 (the
“Expiration Date”) one original of this Commitment Letter signed by Borrower,
together with the non-refundable balance of the Underwriting Fee described in
the Fee Letter.  The Underwriting Fee is consideration for the issuance of this
commitment and the substantial services that KeyBank has rendered and will
render in structuring the Facility.  The $100,000 portion of the Underwriting
Fee due and payable upon the execution and delivery of the Mandate Documents by
KeyBank and KeyBanc pursuant to the terms of the Fee Letter is fully earned as
of the date of such execution and delivery and is nonrefundable under any
circumstances, whether or not the Facility closes.

 

If the foregoing is in accordance with your understanding, please accept this
Commitment Letter by signing where indicated in the space below and returning it
to KeyBank on or prior to the Expiration Date.  This Commitment Letter when
fully executed and delivered as provided herein supersedes all of the prior
letters and communications from KeyBanc or KeyBank to you, if any, regarding the
Facility.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

Very truly yours,

 

KeyBank National Association

 

By:

/s/ Jason Weaver

 

Name:

Jason Weaver

 

Title:

Senior Banker

 

 

 

Acknowledged and agreed to as of April 27, 2015.

 

CyrusOne LP

 

By:

/s/ Kimberly Sheehy

 

Name:

Kimberly Sheehy

 

Title:

Chief Financial Officer

 

 

[Signature Page to Commitment Letter (CyrusOne)]

 

--------------------------------------------------------------------------------


 

CyrusOne

Confidential Senior Unsecured Bridge Loan

Term Sheet

April 14, 2015

 

--------------------------------------------------------------------------------

 

This Term Sheet is delivered in connection with the Commitment Letter, Fee
Letter and Mandate Letter, each dated April 14, 2015 (collectively, the “Mandate
Documents”). Capitalized terms used herein and not otherwise defined shall have
the meanings given to such terms in the Mandate Documents and the Credit
Agreement, dated as of October 9, 2014, among the Borrower, KeyBank National
Association (“KeyBank”), the other lending institutions party thereto as
“Lenders” from time to time, KeyBank, as the Administrative Agent (in its
capacity as administrative agent (the “Administrative Agent”), JPMorgan Chase
Bank, N.A., as Syndication Agent, KeyBanc Capital Markets (“KeyBanc”) and J.P.
Morgan Securities LLC, TD Securities (USA) LLC, Barclays Bank plc and RBC
Capital Markets, as the Joint Bookrunners (as amended to date, the “Existing
Credit Agreement”).

 

--------------------------------------------------------------------------------

 

Borrower:

 

CyrusOne, LP (“Borrower”).

 

 

 

Guarantor:

 

CyrusOne, Inc. (“CONE” or “REIT”) and all subsidiaries of the Borrower that
directly or indirectly own the Unencumbered Properties included in determining
the Unencumbered Asset Value (“Material Subsidiaries”). In any event, similar
Guarantors as in the Existing Credit Agreement. Without limiting the foregoing,
if the Target or any of its subsidiaries shall become a domestic Material
Subsidiary (as defined in clause (c) of the definition of “Material Subsidiary”
in the Existing Credit Agreement) after the consummation of the Acquisition, the
Target and each subsidiary thereof that is such a domestic Material Subsidiary
shall become a Subsidiary Guarantor within thirty (30) days (or such later date
as may be agreed by the Agent) to the extent required under Section 5.2 of the
Existing Credit Agreement.

 

 

 

Lead Arranger:

 

KeyBanc Capital Markets (“KeyBanc”) (the “Lead Arranger”).

 

 

 

Administrative Agent:

 

KeyBank National Association (“KeyBank” or “Agent”).

 

 

 

Lenders:

 

KeyBank has initially provided a commitment for the entire Facility (the
“Primary Commitment”). Once the Target Acquisition is publicly announced then
KeyBank may endeavor to syndicate a portion of the Primary Commitment, in
consultation with the Borrower and subject to the Borrower’s consent, to
additional lenders (the “Secondary Commitments”).

 

 

 

Facility:

 

A $300,000,000 Senior Unsecured Bridge Loan (the “Bridge Loan”). The Bridge Loan
will be fully advanced at closing. Subject to the Optional Prepayment provisions
below, the Borrower may repay all or a portion of the Facility at any time
during the term of the Bridge Loan. Amounts repaid may not be re-borrowed.

 

 

 

Purpose:

 

Proceeds of the Facility are to be used to finance the acquisition of the Target
Acquisition.

 

 

 

Availability:

 

The Lenders will make the Bridge Loan on the Closing Date simultaneously with
the consummation of the Acquisition.

 

 

 

Term:

 

The Bridge Loan will mature six-months after closing, but shall have one
(1) six-month extension option available to the Borrower subject to the
satisfaction of the Extension Option,

 

[g101241ku01i001.gif]

 

 

1

--------------------------------------------------------------------------------


 

 

 

below.

 

 

 

Amortization:

 

Interest Only. Principal due at maturity.

 

 

 

Extension Option:

 

The Borrower shall have the option to extend the Bridge Loan for an additional
six-month period provided that (i) at least 30 days prior to the Facility
maturity date, the Borrower provides written notice of its intent to exercise
the Extension Option, (ii) no Defaults or Events of Default shall then be in
existence and (iii) all representations and warranties are true and accurate in
all material respects at the time of such extension except to the extent that
any such representation or warranty relates to a specific earlier date.

 

 

 

Interest Rate:

 

At the Borrower’s option, the Facilities will be priced at either (i.) the LIBOR
Rate plus the LIBOR Margin or (ii.) the Alternate Base Rate plus the Alternate
Base Rate Margin.

 

 

 

 

 

The LIBOR Margin and the Alternate Base Rate Margin shall be determined as
follows:

 

 

 

 

 

LIBOR Margin:

LIBOR + 4.00%, increasing to LIBOR + 4.50% after 180

 

 

 

days, further increasing to LIBOR + 5.00% at 270 days

 

 

Alternative Base Rate Margin:

Alternative Base Rate + 3.00%

 

 

 

 

 

LIBOR Rate interest periods shall be 7-day, one, two, three or six months.
Interest on Alternate Base Rate loans shall be payable, in arrears, on the first
day of each month, upon any prepayment and at final maturity. Interest on LIBOR
Rate loans shall be payable in arrears on the last day of each interest period,
at three month intervals and upon any prepayment and at final maturity. Interest
on all loans and fees shall be calculated for actual days elapsed on the basis
of a 360-day year for LIBOR Rate loan and 365- or 366-day year, as applicable,
for Alternate Base Rate loans.

 

 

 

 

 

In no event may the Borrower elect an interest period under the LIBOR Rate
option which would extend beyond the maturity date of the applicable Facility
and, unless all of the Lenders otherwise agree, in no event may there be more
than 8 different interest periods for LIBOR Rate loans outstanding under the
Facilities at any one time. Any portion of the Facilities subject to an LIBOR
Rate option for any particular interest period shall be in the minimum aggregate
amount of $1,000,000 (and in multiples of $1,000,000).

 

 

 

 

 

The Loan Documents will include customary provisions (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve, tax,
capital adequacy and other requirements of law and (b) indemnifying the Lenders
for breakage costs incurred in connection with among other things, any
prepayment of a LIBOR Rate loan on a day other than the last day of an interest
period with respect thereto. During the continuance of an Event of Default the
interest rate will be equal to the Alternate Base Rate plus the applicable
Alternate Base Rate Margin plus 2% per annum.

 

 

 

Optional Prepayment:

 

The Bridge Loan may be prepaid in whole or in part, at any time without fees or
penalty, subject to reimbursement of Lender’s breakage costs associated with any
LIBOR borrowings.

 

2

--------------------------------------------------------------------------------


 

Mandatory Prepayment:

 

The Bridge Loan shall be prepaid, without fees or penalty, in an amount equal to
all net cash proceeds received by REIT, Borrower and/or any of their respective
subsidiaries from any debt or equity offering that occurs after the Closing
Date, provided that the foregoing shall not apply to any revolving credit
indebtedness incurred under the Existing Credit Agreement (other than increases
in the total commitment under the Existing Credit Agreement) or, in the ordinary
course of business, capital leases or purchase money financing. Any such
prepayment shall be made within three (3) business days of receipt of such net
cash proceeds and subject to reimbursement of Lender’s breakage costs associated
with any LIBOR borrowings.

 

 

 

Commitment Termination:

 

The Borrower may terminate the proposed commitment at any time by providing
written notice to the Lead Arranger. Furthermore, the proposed commitment will
expire on the earlier to occur of (a) 5:00 p.m. (Eastern Time) on July 31, 2015,
unless prior to such date the Loan Documents have been negotiated, executed and
delivered by all parties and the Borrower has satisfied all conditions precedent
herein, in the other Mandate Documents and to be specified in the Loan Documents
to the funding of the Facility and (b) the date of any termination of the merger
agreement relating to the Target Acquisition Notwithstanding anything contained
herein or in any other Mandate Document to the contrary, the Bridge Loan will be
reduced by an amount equal of the net cash proceeds raised and received by the
Borrower via the accordion under the Existing Credit Agreement and an amount
equal to the net cash proceeds received by REIT, Borrower and/or any of their
respective subsidiaries from any subsequent equity or debt offering that occurs
after the execution and delivery of the Mandate Documents by the Borrower, but
prior to the Closing Date, provided that the foregoing shall not apply to any
revolving credit indebtedness incurred under the Existing Credit Agreement
(other than increases in the total commitment under the Existing Credit
Agreement) or, in the ordinary course of business, capital leases or purchase
money financing. Without limiting KeyBank’s commitment under the Commitment
Letter, any unfunded portion of the Facility at closing will be terminated.

 

 

 

Financial Covenants:

 

The Financial Covenants will be the same as in the Existing Credit Agreement.

 

 

 

Other Covenants:

 

The Other Covenants will be the same as in the Existing Credit Agreement.

 

 

 

Reporting

 

 

Requirements:

 

The Reporting Requirements will be the same as in the Existing Credit Agreement.

 

 

 

Environmental

 

 

Matters:

 

The Environmental Matters will be the same as in the Existing Credit Agreement.

 

 

 

Representations:

 

The Representations will be the same as in the Existing Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Conditions

 

 

Precedent to Funding:

 

Limited to those conditions set forth on page 1 and 2 of the Commitment Letter,
plus the conditions set forth below (the date upon which all such conditions
precedent to funding shall be satisfied and the funding of the Bridge Loan
occurs, the “Closing Date”):

 

 

 

 

 

1.                                      The Administrative Agent shall have
received (a) customary legal opinions as reasonably required by the
Administrative Agent, (b) evidence of authorization and organizational documents
with respect to the Borrower and the Guarantors consisting of (i) applicable
certificates or articles of incorporation, formation, organization, limited
partnership or other comparable organizational instrument of the Borrower and
each Guarantor certified by the secretary of state, (ii) incumbency certificate
for the Borrower and each Guarantor, (iii) copies of applicable organizational
documents of the Borrower and each Guarantor certified by an officer of the
Borrower or such Guarantor, as applicable, (iv) evidence reasonably satisfactory
to the Administrative Agent that all action on the part of the Borrower and the
Guarantors necessary for the execution, delivery and performance of the Loan
Documents to which it is a party have been taken, and (v) customary good
standing certificates (with respect to the applicable jurisdiction of
incorporation or organization of the Borrower and each Guarantor) and (d) a
customary borrowing notice.

 

 

 

 

 

2.                                      The Acquisition Agreement and the
disclosure schedules and exhibits thereto shall be reasonably satisfactory to
the Lead Arranger (the Lead Arranger acknowledges and agrees that the copy of
the Agreement and Plan of Merger by and among Merger Sub (as defined therein),
the Target, and the Seller Representative (as defined therein) delivered to the
Lead Arranger on April 15, 2015 at 10:26 p.m. (Eastern Time) (including the
versions of the exhibits and schedules most recently delivered to the Lead
Arranger) (the “Acquisition Agreement”) has been reviewed and is satisfactory to
the Lead Arranger(1). The concurrent consummation of the Acquisition on or prior
to the Closing Date in accordance in all material respects with the Acquisition
Agreement, without amendment, modification or waiver thereof (including any
change in the definition of Company Material Adverse Effect or in the purchase
price (excluding any adjustments provided for in the Acquisition Agreement))
which is materially adverse to the Lenders (unless consented to by the Lead
Arranger).

 

 

 

 

 

3.                                      Since the date of the Acquisition
Agreement through the closing of the Acquisition, there shall not have occurred
any event, change, effect or development that, individually or in the aggregate,
has had or would reasonably be expected to have a Company Material Adverse
Effect (as defined in the Acquisition Agreement).

 

 

 

 

 

4.                                      The Specified Representations, and any
other representations and warranties required by the Existing Credit Agreement
to the true and correct in order to satisfy the conditions to an extension of
credit under the Existing Credit Agreement, shall be true and correct in all
material respects as of the Closing Date.

 

--------------------------------------------------------------------------------

(1)  The Lead Arranger expects to state that the Acquisition Agreement
(including all disclosure schedules and exhibits thereto) is satisfactory in
connection with the final execution of the Acquisition Agreement.

 

4

--------------------------------------------------------------------------------


 

 

 

5.                                      The Acquisition Agreement
Representations shall be true and correct in all respects as of the Closing Date
except to the extent that the Borrower would not have the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement.

 

 

 

 

 

6.                                      All other conditions to an extension of
credit under the Existing Credit Agreement shall have been satisfied.

 

 

 

Events of Default:

 

The Events of Default will be the same as in the Existing Credit Agreement.

 

 

 

Assignments /

 

 

Participations:

 

Each Lender will be permitted to make assignments in acceptable minimum amounts
to other financial institutions approved by the Borrower (so long as no Default
or Event of Default then exists under Facilities) and the Agent. Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date and releases of any of
the Guarantors. An assignment fee of $5,000 shall be payable by any assigning
Lender to the Agent upon the effectiveness of any such assignment (including,
but not limited to, an assignment by a Lender to another Lender). Lenders shall
have the right to disclose information to prospective participants and
assignees.

 

 

 

Waivers and

 

 

Amendments:

 

Amendments and waivers of the provisions of the Loan Documents will require the
approval of Requisite Lenders, except that the consent of all of the Lenders
shall be required with respect to (a) increases in the aggregate Facility
commitment, (b) reductions of principal payments, interest, or fees,
(c) extensions of scheduled maturities (other than as expressly permitted in the
Loan Documents) or times for payment, and (d) releases of any Guarantor (other
than as expressly permitted under the Loan Documents).

 

 

 

Defaulting Lender:

 

The Loan Documents shall contain customary market-standard provisions relating
to Defaulting Lenders (including the suspension for any such Lender of voting
rights and rights to receive certain fees, and termination or assignment of
commitments or Loans of any such Lender). A Defaulting Lender is a lender that
has failed to perform its obligations under the Credit Agreement, or has become
insolvent or in receivership, or has defaulted in certain other ways.

 

 

 

Governing Law:

 

New York.

 

 

 

No Third Party Reliance:

 

This Term Sheet is subject to the limitations on disclosure set forth in the
other Mandate Documents. In the event this Term Sheet is disclosed to the Target
or its officers, directors, employees, affiliates, independent auditors, legal
counsel or other advisors (collectively, the “Target Parties”) it shall be done
so on a confidential basis in connection with the Acquisition and the other
transactions contemplated thereby; provided, however, that no Target Party shall
thereby be deemed to be a third party beneficiary of this Term Sheet or any
other Mandate Document or have any right to rely or be justified in relying upon
the

 

5

--------------------------------------------------------------------------------


 

 

 

commitment or any of the other undertakings or agreements of any Credit Party
contained herein or therein

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A - Definitions

 

 

Capitalized Terms not further defined within this term sheet shall refer to the
defined terms illustrated within the Credit Agreement entered into by the
Borrower on October 9, 2014 and the Mandate Documents.

 

Target:         Cervalis Holdings, LLC

 

Target Acquisition: Cervalis Holdings, LLC which is a premier provider of high
quality datacenter services to large enterprises in NY metro market.  The assets
include four, world-class, Tier 3+ data center facilities and two standalone
work area recovery facilities carefully sited to serve across the New York
metropolitan region.

 

7

--------------------------------------------------------------------------------